 6DECISIONSOF NATIONALLABOR RELATIONS BOARDWe shall direct the Regional Director to conduct a new election at suchtime as he deems appropriate.OrderIT IS HEREBY ORDERED that the election of February 1, 1952, be, and ithereby is, set aside; andIT IS FURTHER ORDERED that these proceedings be remanded to theRegional Director for the region in which these cases were heard forthe purpose of conducting a new election at such time as he deems thecircumstances permit a free choice of a bargaining representative foreach voting unit.MOYER&PRATT, INC.andINTERNATIONALBROTHERHOOD OF PAPERMAKERS,AFL.Case No. 3-CA-516.February 26, 1953Decision and OrderOn December 22, 1952, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices within the meaning of the Act, and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.There-after, the Respondent filed exceptions to the Intermediate Report anda supporting brief.'The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations.We find that the activities of Respondent set forth in the Inter-mediate Report, occurring in connection with its operations describedin the Intermediate Report, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.' The requestof the Respondentfor oral argumentis hereby denied as the record,includ-ing the exceptions and briefs,adequatelypresents the issues and positions of the parties.'Pursuant to the provisionsof Section 3 (b) of the Act, the Boardhas delegated itspowers inconnectionwith this case to a three-member panel [Chairman Herzog andMembers Houston and Murdock].103 NLRB No. 6. MOYER & PRATT, INC.7OrderUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Moyer & Pratt, Inc., Lyons-dale and Lyons Falls, New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to recognize or bargain collectively with the Interna-tional Brotherhood of Paper Makers, AFL, as the exclusive represent-ative of all production and maintenance employees employed byRespondent at its mill and warehouses in Lyonsdale and Lyons Falls,New York, but excluding all office employees, foremen, tour bosses, andall guards, professional employees, and supervisory employees as de-fined in the Act.(b)Engaging in any like or related acts or conduct interferingwith the efforts of International Brotherhood of Paper Makers, AFL,to negotiate for or represent the employees in the aforesaid unit asexclusive bargaining agent.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Broth-erhood of Paper Makers, AFL, as the exclusive bargaining represent-ative of all the employees in the aforesaid appropriate unit withrespect to wages, rates of pay, hours of employment, or other condi-tions of employment, and embody in a signed agreement any under-standing reached.(b)Post at its mill and warehouses in Lyonsdale and Lyons Falls,New York, copies of the notice attached to the Intermediate Reportand marked "Appendix A." 3 Copies of said notice, to be furnishedby the Regional Director for the Third Region, shall, after being dulysigned by Respondent's representative, be posted for sixty (60) con-secutive days thereafter in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable stepsshall be taken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Third Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.8This notice shall be amended by substituting for the words"The recommendations ofa Trial Examiner"in the caption thereof,the words "A Decision and Order."In the event that this Orderis enforcedby a decree of a United States Court of Appeals,there shallbe substituted for thewords "Pursuantto a Decision and Order" the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcingan Order." 8DECISIONSOF NATIONAL LABOR RELATIONS BOARDIntermediate ReportAfter certification of the International Brotherhood of Paper Makers, AFL,herein called the Union, as the exclusive bargaining agent of all production andmaintenance employees at Respondent's (Moyer & Pratt,Inc., is referred toherein as Respondent) mill and warehouses in Lyonsdale and Lyons Falls, NewYork, Respondent refused to bargain collectively with the Union.The sole ques-tion involved herein is the validity of the certification'Pursuant to a stipulation for certification upon consent election, the Na-tional Labor Relations Board, herein called the Board, conducted an electionby secret ballot on April 3, 1952, to determine whether a majority of the pro-duction and maintenance employees at Respondent's mill and warehouses inLyonsdale and Lyons Falls, New York, wished to have the Union certified bythe Board as their representative for the purposes of collective bargaining.Atthat election 65 employees were eligible to vote and 63 employees voted. Thirty-five employees voted for the Union, 23 voted against the Union, and 5 ballotswere challenged.On April 9, 1952, Respondent filed timely objections to the election,allegingin substance that the Board agent refused to establish electioneering limits andthat a union official, who was not an employee and who conducted the unionorganizing campaign prior to the election, electioneered near the polling placeduring voting hours, thus coercing and intimidating employees on their way tovote and interfering with their free choice.2On May 21, 1952, the Board's Regional Director issued his report on objections.The Regional Director found that the objections raised no material issues withrespect to conduct affecting the results of the election and recommended thatthey be overruled and that the Union be certified as the bargaining representative.On May 27, 1952, Respondent filed exceptions to the Regional Director's re-port on objections, which, in effect, reiterated the contentions raised in its objec-tions to the election.Respondent requested "that the Board direct a hearingon the Employer's Objections to be conducted before a hearing officer, that it bepermitted oral argument, and memorandum in support thereof, and that theelection held on April 3, 1952 be declared null and void and be set aside."' Respondent engages in Lyonsdale and Lyons Falls.New York,in the manufacture, sale,and distribution of paper and paper products and annually ships in interstate commercematerials valued in excess of $50,000.2Respondent's objections state that a few moments before the polls opened a companyrepresentative observed the union official "in his car near the polling booth, adjoiningthe direct path of emplo3ees going to vote and where they would necessarily have to passand face him" ; that despite complaints as to this conduct the Board's representativerefused to designate poll or electioneering limits ; that just as the voting began the unionofficialmoved his car even nearer the direct path of employees going to vote and wherethey would necessarily have to pass him ; and that he talked to employees just prior tocasting their ballots; that a company representative immediately protested this conductand asked the Board agent to direct the union official to move away from the direct pathto the polling booth ; that the Board agent refused;that the Board agent stated that com-pany and union officials should govern themselves in such a manner as to prevent eitherparty from having grounds for an objection to the election,that she was not able topatrol the area; that after the statements by the Board agent the union official returnedto his former position-sitting in his car adjoining the direct path of employees goingto vote ; that the union official continued to salute, wave to, and speak to employeesgoing to and returning from the polling booth until approximately 3 shifts of the plant,representing better than three-fourths of the personnel in the plant, had either voted orhad had an opportunity to vote; that the union official then drove his car to a point on ahill overlooking the path to the polling booth and approximately 100 yards distant there-from and there got out of his car, stood in front of it, vigorously waved and saluted to eachgroup of employees as they passed to the voting booth until the polls closed,except for 1period while the polls were still open, when he stopped 3 cars of employees leaving theplant and talked to them. MOYER & PRATT, INC.9On or about June 12, 1952, Respondent filed affidavits in support of itsexceptions.On or about September 16, 1952, the Board issued its decision and certificationof representatives.'Therein the Board statedinter alia:Upon the entire record in the case,` the Board finds :4iiii4.The Employer's objections do not raise material or substantial issueswith respect to the election for the following reasons :It appears that the election was conducted on the Employer's premismin a garage adjacent to the plant;that in going to the poll a number ofemployees used an outside path leading from the plant to the garage ; that thepath followed the general contour of a paved road leading to the plant;that during the first half hour of the election a union official was stationedin his car at a point on said paved road, which was about 10 feet from thepath and about 125 feet from the polling place.The Employer alleges andwe shall assumearguendothat while at the above-mentioned point, theunion representative spoke to employees who were on their way to vote.Because of this alleged conduct, the Employer immediately complained tothe Board agent conducting the election,who then told both parties notto engage in conduct which would give rise to the filing of objections.There-after, the union official returned to the location described above and resumedhis activity until a half hour later when he drove his car to another locationon a hill 100 yards from and overlooking the polling place, from which hewaved to employees.The Employer's basic objection is that the union official electioneered on aroad within the "polling area"' and thereby coerced the employees andinterfered with the holding of a "free and fair" election.Upon the entirerecord, and especially the following circumstances,we find no merit tothis objection : (1) No claim is made that the union official made anycoercive statements or wilfully violated any instructions of the Board agent :(2) the union official was stationed in his car on a highway 125 feet fromthe polling place;' and (3) his proximity to the private path used by theemployees did not involve inescapable personal contact with them.'We accordingly find that conduct of the union official did not Interferewith the election or impair-the free choice of the employees therein.TheEmployer's exceptions to the report on objections are hereby overruled.IWhile it may be true that the Board agent failed,at the Employer's request, toestablishspecificallyelectioneering limits,we think it clear that he regarded the unionofficial's station-125 feet from the polls-to be outside the prohibited area.Other-wise,when he was apprised of the location of the union official and spoke to bothparties with respect to general standards of conduct,he would have instructed theunion official to leave the point in question.fWe note that this distance iscomparableto that required under New York Statelaw.8In these circumstances, we are satisfied that our holdinginJ. I.Case Company(85 NLRB 576)is here controlling,rather than our holding inDetroit Creamery Co.(60 NLRB 179)which is distinguishable on its facts.The Board certified that the Union "hasbeendesignated and selected by amajorityof the employees" as their representative for thepurposesof collectivebargaining.On or about September 23, 1952, the Union requested Respondentto bargaincollectivelyin respectto rates ofpayi wages,hours ofemployment, or otherconditions of employment of the employees involved.$ Reportedin 100 NLRB 1147.Respondent was not granted the hearing or oral argument it had requested. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn or about October 1, 1952, and at all times thereafter, Respondentrefusedand continues to refuse to bargain collectively with the Union.On October 31, 1952, the complaint hereinwas issued.At the hearing before the undersigned, conducted in Rome, New York, onNovember 24, 1952, Respondent contended that the Union's interference withthe voters vitiated the election and certification based thereonand offered toprove the facts set forth in its affidavits in support of its exceptions to theRegional Director's report on objections.Respondent did not offer any addi-tional or newly discovered evidence.Respondent argued, as itdoes inits brief,that the grounds enumerated by the Board (especially the one numbered "3") foroverruling its objections are not proper grounds for such action but did notoffer evidence indicating the facts were contrary to those found bythe Board.For example, Respondent argued that under the circumstances prevailing thefact that some employees (10 or 12) did actually stop and converse with theunion official constituted electioneering "at or near the polling place" and henceconstituted grounds for vitiating the election result and the certification basedthereon and that it was not necessary to show that the union official's proximit.to the path used by the employees involved "inescapablepersonalcontact."Respondent did not offer evidence to show that the union official's proximity didin fact involve inescapable contact with the employees.The undersigned re-jected Respondent's proffers of evidence.It appeared, and appears, to the undersigned that the effect of the Board'srulings in the representation proceeding, including the Board's refusal to affordRespondenta hearingon its objections, is that assuming the factsstated inRespondent's affidavits, nevertheless, Respondent's objections do notraise ma-terial orsubstantialissues with respect to the election.The undersigned deemshimself bound by the Board'srulings inthe representation proceeding, is notpersuaded that the evidence offered by Respondent should be admitted in thisproceeding,and adheresto therulings,made at thehearing.ConclusionsIn view of the foregoing and upon the entire record in this matter, the under-signed makes the following findings of fact and conclusions of law.1.Respondentis engagedin commerce within the meaning of the NationalLabor Relations Act, as amended, herein referred to as the Act.2. International Brotherhood of Paper Makers, AFL, is a labor organizationwithin the meaning of the Act.3.The following employees of Respondent constitutea unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct :All production and maintenance employees employed by Respondent at itsmill and warehouses in Lyonsdale and Lyons Falls, New York, but excluding alloffice employees, foremen, tour bosses,and all guards,professional employees,and supervisory employees as defined in the Act.4.At all timessince onor about September 16, 1952, the Union has been theexclusive representative of all employees in the aforementionedunit for thepurposes of collective bargaining with respect to rates of pay, wages, hours ofemployment, and otherconditions of employment.5.On or about October 1, 1952, and at alltimes thereafter,Respondentrefusedand has continued to refuse to bargain collectively with theUnion asthe repre-sentative of the employees in the unit heretoforefound appropriate.6.That by theaforesaid refusal to bargain Respondent has engaged in and isengaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and(5) and Section 2 (6) and(7) of the Act. WAYSIDE PRESS, INCORPORATED11THE REMEDYSince it has been found that Respondent has engaged in unfair labor practices,in order to effectuate the policies of the Act it isrecommendedthat Respondenttake the action hereinafterspecified.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage in any acts in any manner interfering with the effortsOf INTERNATIONAL BROTHERHOOD OF PAPER MAKERS, AFL, to negotiate foror represent the employees in the bargaining unit described below.WE WILL bargain collectively upon request with the above-named union asthe exclusive representative of all employees in the bargaining unit de-scribed below with respect to wages, rates of pay, hours of employment, andother conditions of employment and if an understanding is reached, embodysuch understanding in a signed agreement. The bargaining unit is:All production and maintenance employees employed at the mill andwarehouses in Lyonsdale and Lyons Falls, New York, but excludingall office employees, foremen, tour bosses, and all guards, professionalemployees, and supervisory employees as defined in the Act.MOYER &PRATT, INC.,Employer.Dated ------------------By ---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any othermaterial.WAYSIDE PRESS, INCORPORATEDandPRESSMEN'SUNION,No.78andWAYSIDEPRESS EMPLOYEES' INDEPENDENTUNION,INC.Case No.21-CA-1281.February 26,1953Decisionand OrderOn November 14,1952, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices,and recommending that it cease and desist therefromand. take. certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter,.the. Respondent filedexceptions to the Intermediate Report, and a supporting brief.-:'We hereby deny the Respondent's request for oral argument as the record and briefadequately present the positions of the parties.103 NLRB No. 14.